Title: To George Washington from Henry Glen, 2 September 1796
From: Glen, Henry
To: Washington, George


        
          Sir
          Schenectady [N.Y.] 2d Septr 1796.
        
        Your letter of the 8th Ulto from Mount Vernon was handed to me last evening, on my return from Niagara—It did not reach my Family ’till the 24th, and as I was then momently expected home, my son thought it most Safe to retain it till my arrival.
        I now take the earliest opportunity of answering the several questions therein contained: permit me however previously to congratulate you on the peaceable delivery, by the British, of the Garrisons of Oswego and Niagara to the Commissioners of the United States, and on the display of our Colours at those places—The behaviour of the British commandants at both Garrisons on our arrival was extremely polite and friendly, and during my stay at Niagara, which was a week, for the purpose of discharging the vessels, which I had chartered from the British; to carry our Troops, cannon &c. from Oswego to Niagara, I had the pleasure of witnessing the good understanding which prevails on both sides. The British Troops having crossed the river at Niagara, are waiting the arrival of vessels, to carry them to Kingston, from which place they are to embark in boats for Montreal. Govr Simcoe had sailed previous to the arrival of our Troops. The command of the Civil Government is left by the King’s orders in the absence of Govr Simcoe to Peter Russel the oldest King’s counsel, to collect in that quarter, by the title of Lieut. Govr of Upper Canada. The British Troops from Detroit had previous to my departure, gone on to Kingston, from which place they are to proceed to Quebec. I left Niagara on the 20th

Ulto. our Troops were in good spirits and much pleased with their situation. The Garrison is large and in good order.
        In answer to the 1st question proposed in your letter, to wit how long it will take a person to go from New York to Albany by land, and how long by water; I beg leave to observe, that as we have a good deal of Southerly wind generally at this season, until about the 20th of this month passages by water are from two, to four days, & sometimes indeed vessels come up from New York in twenty four hours, this however, is not common; after the 20th generally from four, to eight days—By land Stages, similar to those which run from New York to Philadelphia, ply between the former place and Albany—there are two lines; the one runs thro’ in forty eight hours, the other in seventy two.
        2d—A passage cannot at all times be had in packets, but always by land.
        3d—The distance from Albany to Fort Schuyler or Stanwix is 110 miles. agreeable to an admeasurement, which I had made during the late war, the distance from my house in Schenectady to Fort Schuyler, is 93 miles. A line of Stages runs thro’ from Albany to Fort Schuyler, in three days. The upper part of the road, altho’ better than when the President Saw it, in Augt ’83, is still not very good. By water, with three good Batteaumen, in what is called a three handed boat, of about 800 lb. burthen, the passage, from this place to Fort Schuyler, is five days. The distance by water is at least 20 miles farther, than by land, as the President experienced, when I had the honor to come down with him from that place to Schenectady in ’83.
        4th—Hands and Boats can always be had at Schenectady—The most convenient ones are the three handed boats, which with the implements for working them costs 40 dolls. The wages of hands to Oswego 30 dolls. each, to Niagara 50 dolls. each—the men finding themselves in provisions and liquor, and the employer paying the toll through the lock at the Little falls, and the carriage at Fort Schuyler—Toll at the Lock, one dollar, for the Boat & load—Carriage at Fort Schuyler one dollar for each load.
        5th—Stages and horses can always be had from Schenectady to Fort Schuyler.
        6th—Three men in a three handed boat, with about 800 lb. of baggage, can get to Oswego, from Fort Schuyler, in three days,

with ease, unless the wood creek, which is 24 miles in length, should be very low, and the wind against you on the Oneida lake, which is 26 miles in length.
        7th—The usual passage from Oswego to Niagara is from 4 days, if the lake is calm to 8 days—high winds are very frequent. No dependence can be made on a vessel at Oswego, as those of the British are all employed by their own merchants and Government. There is no way by land, from Oswego to Niagara, the only road there is, strikes off eastward at a place called whitestown about ten miles below Fort Schuyler—On this road there are settlements till within about 80 miles on this side of Niagara. The roads to the westward are in general rough, and in Spring and fall extremely bad. The distance from Schenectady, to Niagara, is better than 400 miles.
        8th Batteaux, of the Size which I have before mentioned, are fit to perform the whole voyage, to Niagara, and can at all times be procured, with proper hands.
        The rout from Schenectady to Niagara is generally, as follows, vizt.
        1st Days journey, as far as a place called Fort hunter—about 20 miles.
        2d To Fort Plain or Canajoharie—about 25 miles.
        3d Through the lock at the little falls, & as far as Fort Herkemer, or perhaps a little above it—25 miles.
        4th To old Fort Schuyler, or possibly a little above it—25 miles.
        5th Over the Carrying place, at Fort Schuyler (or Stanwix) into wood creek.
        6th Down wood creek, and a few miles on the Oneida Lake.
        7th To the 3 river point.
        8th To Oswego—In the whole about two hundred and twenty miles. From Oswego to Niagara, the distance is One hundred and Sixty miles.
        As boats in crossing the lake, always keep along shore the passage from Oswego to Niagara is generally from three and an half to four days—There are however instances of boats lying by, for ten days, in consequence of the high winds, which generally begin in October; so that the passage, after that time is somewhat uncertain. The harbours, between those two places, one of which should always be made towards evening, [(]as it is dangerous to proceed on the lake in the night) are as follows,
        
        1st Little Sodus, 14 miles from Oswego.
        2d Big Sodus, 14 miles farther.
        3d Yerondequet—36 miles farther, and 4 miles from the Genesee river; all which are Safe harbours.
        4th At a place called Braddocks bay.
        5th At the oak orchard.
        6th At the 18 mile Creek.
        7th At the 12 mile Creek.
        8th At Johnsons Landing. In all one hundred and Sixty miles from Oswego.
        I would observe further that provisions, tents &c. &c., would be indispensably necessary, in performing the Tour. I am Sir with Sentiments of regard and esteem Your most obedt hume servt
        
          Henry Glen
        
      